DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 03/17/2021 has been entered. Claims 1, 3-12 are pending. Claims 2 and 13-15 have been canceled. Claims 9-12 have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2011192539, see also Espacenet translation attached) hereinafter Takahashi. 
Regarding Claims 1 and 3, Takahashi discloses a method of preparing a negative electrode for a lithium secondary battery (Takahashi pg. 1 lines 16-20) comprising:
Preparing a negative electrode current collector “22” (Takahashi pg. 7 lines 406-407);
Coating the collector “22” with a first negative electrode active material composition “12a” (Takahashi pg. 7 lines 408-409) including a first negative electrode active material and a first binder (Takahashi pg. 5 lines 295-296);
Performing a primary drying of the coated first negative electrode active material layer (Takahashi pg. 5 lines 296-298) at a primary drying temperature to form a first negative electrode layer (Takahashi pg. 5 lines 296-298);
Coating the first negative electrode active material layer “12a” with a second negative electrode active material composition “12b” (Takahashi pg. 7 lines 406-410; Takahashi pg. 5 line 298-pg. 6 
Performing a secondary drying of the coated second negative electrode active material composition (Takahashi pg. 6 lines 301-303) at a secondary drying temperature to form a second negative electrode active material layer;
Wherein the secondary temperature is 20 to 80°C (Takahashi pg. 7 lines 372-374) encompassing the claimed range of 40 to 60°C, and wherein the secondary drying is the only drying performed on the second negative electrode active material composition (Takahashi pg. 6 lines 301-303).
Takahashi does not explicitly disclose wherein the secondary drying temperature is lower than the primary drying temperature. However, Takahashi further discloses, in the second layer in particular, to minimize binder (migration) on the surface in order to reduce surface resistance of the electrode (Takahashi pg. 3 lines, 169-175), while the relatively higher amount of binder in the first layer provides favorable adhesion to the current collector (Takahashi pg. 3 lines 169-175), and a slight amount of binder diffusion between the first coating film and the second coating film that occurs during the second drying step is desirable to improve binding between the two layers (Takahashi pg. 6 lines 326-334). Takahashi further discloses wherein it desires to control the amount of binder migration that occurs in each layer, and drying speed, which is dependent on drying temperature, can affect binder migration, as too slow a drying speed can cause more migration due to low viscosity, which leads to increased surface resistance, and too high of a drying rate binder migration may not be sufficient (Takahashi pg. 6 lines 351-356). Takahashi discloses a drying temperature for each step of 20 to 80°C (Takahashi pg. 7 lines 372-374), giving a total difference range of 0 to 60°C, and overlapping the claimed range of the secondary drying temperature is 30 to 60°C lower than the primary drying temperature.
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the primary and secondary drying temperatures such that the secondary drying temperature is lower, 
Regarding Claim 6, Takahashi discloses all of the claim limitations as set forth above. Takahashi further discloses wherein the first and second binder are the same (Takahashi pg. 6 line 305).
Regarding Claim 7, Takahashi discloses all of the claim limitations as set forth above. Takahashi further discloses an example wherein a loading ratio of the negative electrode active material of the first negative electrode active material to the second negative electrode active material layer is 5:5, since there is 100 parts by weight of first negative electrode active material (Takahashi pg. 8 lines 464-466) and 100 parts by weight of the second negative electrode active material (Takahashi pg. 8 lines 472-475), giving a ratio 100:100 which is the same as 5:5, thus falling within the claimed range of 5:5 to 6:4. 
Regarding Claim 8, Takahashi discloses all of the claim limitations as set forth above. Takahashi further discloses an example of the test data capacity of a 30 mm by 30 mm negative electrode sample (Takahashi pg. 9 lines 524-537, Table 2) where the capacity is 30.3 mAh (Takahashi Table 2, sample 8), when dividing by the electrode area (30 mm x 30 mm =900 mm2 = 9cm2) 30.3 mAh/9 cm2 = 3.37 mAh/cm2, which falls within the claimed range of a loading amount of 3 mAh/cm2 to 6 mAh/cm2. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2011192539) hereinafter Takahashi, in view of Ishida et al., (WO2012001814, see also Espacenet translation attached) hereinafter Ishida. 
Regarding Claim 4, Takahashi discloses all of the claim limitations as set forth above. Takahashi further discloses wherein a ratio of the first binder of the first negative electrode active material to the second binder of the second negative electrode active material layer is in a range of 0.1 to 0.5 (Takahashi pg. 1 lines 91-95), however does not teach wherein the ratio is in a range of 5:5 to 6:4.
Ishida in a similar field of endeavor as it pertains to a multi layered electrode that mitigates the effects of binder migration (pg. 1-2 lines 37- 42) which can cause decreased reactivity on the surface (Ishida pg. 2 lines 42-45) Ishida teaches wherein a weight ratio of the first binder in the first negative electrode active material layer (lower layer “24a”) (Ishida pg. 10 lines 378-380) to the second binder of the second negative electrode active material (upper layer “24b”) (Ishida pg. 10 lines 380-382) is a mass % ratio X=B/A where 0.4≤X<1 (Ishida pg. 10 lines 382-385), which corresponds to the claimed ratio A:B of 5:5 (not inclusive) to 5:2, which overlaps with the claimed range of 5:5 to 6:4. Ishida discloses that this range is preferable in preventing a large amount of binder on the surface of the active material layer (X>1.0), which would adversely decrease the reactivity (Ishida pg. 10 lines 386-389), and further if there is too much binder near the surface of the current collector (X<0.4) the interfacial resistance between the current collector and the negative electrode active material increases (Ishida pg. 10 lines 394-397).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the ratio of the first binder in the first negative electrode active material layer to the second binder of the second negative electrode active material layer of Takahashi such that it falls within the claimed range of 5:5 to 6:4 as taught by Ishida, in order to balance active material reactivity on the surface of the electrode, while also limiting interfacial resistance between the current collector and the negative electrode active material. Since the prior art recognizes the binder ratio in the different layers as a result-effective variable, it would be obvious to optimize (See e.g. MPEP 2144.05 (II)(B)). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JP2011192539) hereinafter Takahashi, as applied to claim 1 above, and further in view of Momma et al., (US20170092929, effective filing date 09/25/2015) hereinafter Momma.
Regarding Claim 5, Takahashi discloses all of the claim limitations as set forth above. Takahashi further discloses wherein a weight ratio of the first binder to the first negative electrode active material composition is preferably 1.2% to 2.5% by weight (Takahashi pg. 6 lines 345-349), overlapping with the claimed range of 2.0 wt% to 3.0 wt%. 
It would have been obvious to one having ordinary skill in the art at the time of filing to select an appropriate amount of first binder to the first negative electrode active material compositon of Takahashi such that it overlaps with the claimed ratio in order to provide suitable adhesion, see also MPEP 2144.05(I), since the ranges overlap.  
Takahashi does not disclose wherein a weight ratio the second binder to the second negative electrode active material composition is in a range of 1.0 wt% to 2.5 wt%.
In a similar field of endeavor as it pertains to binder amounts in a negative electrode active material (Momma [0007]) Momma teaches that a binder has an insulating property, and thus no charge storage capability, thus the output voltage is as the ratio of the amount of binder to amount of active material is increased, the output voltage is decreased due to high inner resistance, and the proportion of the amount of active material is relatively decreased, decreasing the discharge capacity (Momma [0007]). Furthermore, Momma teaches that the binder is preferably greater than or equal to 1 wt% and less than or equal to 10 wt% (Momma [0137]) encompassing the claimed range the second layer of 1.0 wt% to 2.5 wt%.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the amount of binder in the second negative active material layer such that it falls within the claimed range of 1.0 wt% to 2.5 wt%, in order to balance amount of available active material, 

Response to Arguments
Applicant’s arguments, filed 03/17/2021, with respect to the rejection of claim 1 under 35 USC 103 over Ishida in view of Sakitani have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Takahashi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722